People v Richards (2017 NY Slip Op 05029)





People v Richards


2017 NY Slip Op 05029


Decided on June 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 20, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4330 1023/15

[*1]The People of the State of New York, Respondent,
vKegan Richards, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for respondent.

Judgment, Supreme Court, New York County (Ann M. Donnelly, J.), rendered August 12, 2015, convicting defendant, upon his plea of guilty, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant's challenges to his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the plea was knowingly, intelligently and voluntarily made. The sequence in which the
court conducted the allocution was permissible (see People Gillegbower, 143 AD3d 479 [1st Dept 2016], lv denied 28 NY3d 1145 [2017]). Defendant's other challenges to the plea are without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 20, 2017
CLERK